DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

 	Applicant’s amendment filed 2/22/2021 has been entered.  Claim 1 was amended.  Claim 21 was cancelled.  Claims 1, 3-15, 19, 20 and 22 are pending.

	Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 3-15, 19, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lennon et al. (US 2003/0104943; June 5, 2003).

Applicant’s Invention
Applicant claims an aqueous herbicide concentrate comprising (i) glyphosate component comprising (phosphonomethyl) glycine, (ii) a fatty acid component comprising at least one saturated or unsaturated straight or branched chain C5-C18 fatty acid and (iii) a nonionic surfactant component comprising an alkoxylated C8-C20 nonaromatic alcohol of the formula below, wherein the composition does not include an alkyl polyglucoside.

    PNG
    media_image1.png
    43
    227
    media_image1.png
    Greyscale

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Lennon et al. teach an herbicidal composition comprising an aqueous solution of N-phosphonomethylglycine in the form of a potassium salt, at a concentration of at least 300 g/L and one or more surfactants in a total amount of about 20-300 g/L of the composition (abstract).  Formulations have a viscosity less than 250 centipoise or a Gardner color value less than 10.  Alkylpolyglycosides derived from glucose (polyglucosides) are known to be added to formulations but produce a dark brown color which have a Gardner color value of 14-18 [0026].  With respect to claim 1, Lennon et al. therefore teaches away from the addition of alkyl polyglucosides because the desired composition has a color value less than 10.  Lennon et al. teaches that formulations with a color value less than 10 are desirable because that can be dyed to further distinguish the herbicidal product.  With respect to claims 3-7, Lennon et al. teaches preferred nonionic surfactants for glyphosate concentrates are alkoxylated alcohols having the formula below [0203-204].

    PNG
    media_image1.png
    43
    227
    media_image1.png
    Greyscale

With respect to claims 11, 12 and 22, Lennon et al. also teaches glyphosate salts of potassium, di-ammonium, ammonium, sodium, monoethanolamine, n-propylamine, hexamethylenediamine and trimethylsulfonium salts in combination with the alkoxylated alcohols formulated as concentrated formulations with 20-55% weight glyphosate 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
  Lennon et al. teaches that alkylpolyglucosides are known to be added to formulations but produce a dark brown color which have a Gardner color value of 14-18 and the claimed invention has a color value less than 10.  Therefore, Lennon et al. teaches formulations that do not include alkyl polyglucosides.  See claims 1-93 of Lennon et al. for example.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lennon et al. to formulate a composition without alkyl polyglucoside with a reasonable expectation of success.  One of ordinary skill would have been motivated not include alkyl polyglucosides in the formulation because Lennon et al. teaches that they result in a dark composition with a color value of 14-18, whereas the desired composition has a color value less than 10.  Lennon et al. teaches that formulations with a color value less than 10 are desirable because that can be dyed to further distinguish the herbicidal product.
.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Lennon fails to teach preference for the inclusion of an alkoxylated nonaromatic alcohol and there is no motivation to direct a skilled person to select the alcohol along and a fatty acid in combination with glyphosate.  The Examiner is not persuaded by this argument because Lennon et al teaches glyphosate formulations comprising a second anionic herbicide selected from nonanoic acid (pelargonic acid) as a preferred co-herbicide with the glyphosate [0309-310].  Therefore, preference is given to nonanoic acid, a fatty acid, with glyphosate.  Secondly, Lennon et al. teaches preferred nonionic surfactants for glyphosate concentrates are 
	Applicant argues Lennon is silent to the preferred ranges of adjusting fatty acids and surfactants in glyphosate formulations to comprising 5-25% glyphosate, 2-25% fatty acid component and about 5-50% surfactant.  The Examiner is not persuaded by this argument.  Lennon teaches that the concentration of glyphosate is 20-55% of the formulation [0205].  Lennon teaches that the ratio of surfactant to glyphosate is 1:20 to 1:1 which allows for formulations comprising 1-55% surfactant [0213].  As for the range of the fatty acid one would be able to optimize the range of the second herbicide, the fatty acid, (nonanoic acid) to comprise up to 80% of the formulation assuming the minimal amounts of glyphosate and surfactant are included.  One of ordinary skill would have been motivated to manipulate ranges during routine experimentation to discover the optimum or workable range since the prior art provides the general range.  Therefore, the present claims are prima facie obvious in view of the teachings of Lennon.


Conclusion
No claims allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/DANIELLE D SULLIVAN/         Examiner, Art Unit 1617